Citation Nr: 1019526	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
March 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an April 2010 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for 
erectile dysfunction.  Specifically, he contends this 
condition is proximately due to treatment received for his 
service-connected schizophrenia.  During the development of 
the Veteran's claim, he indicated that he received treatment 
for his schizophrenia as early as the 1970s, and was first 
diagnosed with erectile dysfunction by a VA provider in 
approximately 1986 or 1987.  Furthermore, the record supports 
the Veteran's contention that he has been receiving treatment 
from VA facilities in North Little Rock for his schizophrenia 
since the early 1970s (see, e.g., February 1974 VA neuro-
psychiatric examination report).  However, a review of the 
record indicates that treatment reports prior to November 
2000 have not been obtained and associated with the claims 
file.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified possible 
outstanding VA records pertinent to the Veteran's current 
claim on appeal, VA must undertake efforts to acquire such 
documents as these records may be material to his claim; a 
reasonable effort should be made to obtain such records.  See 
38 U.S.C.A. § 5103A(b).

In addition, the Board observes the Veteran has not been 
provided a VA examination in conjunction with his claim.  As 
such, should the newly obtained VA treatment records on 
remand indicate a link between the Veteran's erectile 
dysfunction and his service-connected schizophrenia, the 
Veteran should be provided a VA examination to determine 
whether his currently diagnosed erectile dysfunction is 
secondary to his service-connected schizophrenia.  See 38 
C.F.R. § 3.159(c)(4) (2009).  see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records and 
reports from the North Little Rock VAMC 
for the period from January 1970 to the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.	If, and only if, the newly obtained 
treatment records indicate a link 
between the Veteran's erectile 
dysfunction and his service-connected 
disability, schedule the Veteran for a 
VA examination for the purpose of 
ascertaining the nature and etiology of 
his current erectile dysfunction.  The 
claims file, including this remand, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  The examination should 
include a review of the Veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All clinically 
indicated tests should be performed.  
After reviewing the record and 
examining the Veteran, the examiner 
should provide an opinion regarding the 
following:

a.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that any current 
erectile dysfunction is 
proximately due to the Veteran's 
service-connected schizophrenia, 
to include treatment for the 
condition. 

b.	If question (a) is answered in the 
negative, whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., 
probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that the Veteran's current 
erectile dysfunction has been 
aggravated (chronically worsened 
beyond its natural progression) by 
the Veteran's service-connected 
schizophrenia, to include 
treatment for the condition.  If 
answered in the affirmative, the 
examiner is requested to opine as 
to the degree of aggravation 
caused by the Veteran's service-
connected disability.  

A detailed rationale should be 
provided for all opinions.  If no 
opinion can be offered on a medically 
scientific basis and without invoking 
processes related to guesses or based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, 
with an explanation as to why this is 
so.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

